Citation Nr: 0505780	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-17 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a 30 percent disability evaluation prior to 
February 28, 2003, for service-connected bilateral flat feet.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from March 1969 to March 1971.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 30, 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which increased the disability 
evaluation assigned for flat feet from 10 percent to 30 
percent, effective February 28, 2003.  The veteran timely 
disagreed with the February 28, 2003 date assigned for the 
increase in evaluation from 10 percent to 30 percent.  
Following issuance of a statement of the case (SOC) in June 
2003, the veteran's timely substantive appeal was received 
later that same month, in June 2003.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim addressed in 
this decision, and all identified evidence  relevant to the 
claim has been obtained.

2.  The clinical evidence prior to January 2003 discloses 
that the veteran's bilateral pes planus was manifested by 
persistent pain in the left foot and complaints of painful 
feet and arches with standing and ambulation, including 
standing in excess of two hours with use of orthotics, but 
there was no objective medical evidence that the veteran's 
pes planus was severe.

3.  VA outpatient treatment records dated January 16, 2003, 
establish a medical diagnosis of severe foot disability, 
bilaterally, with pronation and severe flexibility, and also 
establish that the veteran does not have extreme tenderness 
of the plantar surfaces, spasm of the tendo Achilles, or lack 
of improvement of symptoms with orthopedic appliances.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 30 percent for 
bilateral flat feet were met January 16, 2003, but no 
earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7105 (West 
2002); 38 C.F.R. §§ 3.159, 3.400, 4.71a, Diagnostic Code 5276 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to 30 percent 
disability evaluation for service-connected bilateral flat 
feet prior to February 28, 2003.  

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that, before the veteran 
submitted the February 2003 claim for an increased evaluation 
which led to the effective date claim underlying this appeal, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  As this claim was submitted after enactment of 
the VCAA, the VCAA is applicable to this claim.  See Holliday 
v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

Following the February 2003 claim for an increased evaluation 
for bilateral flat feet, the RO issued a letter in March 2003 
which explained the evidence required to substantiate the 
claim and advised the veteran of VA's duty to assist him in 
obtaining evidence for his claim.  The veteran was afforded 
VA examination in March 2003, and the veteran's current VA 
outpatient clinical records, beginning in January 2003, were 
obtained.

The April 2003 rating decision explained the criteria for 
assignment of the 30 percent evaluation and the criteria for 
assigning an effective date of February 28, 2003 for that 
evaluation.  The SOC, prepared in May 2003 and issued to the 
veteran in June 2003, included the provisions of 38 C.F.R. 
§ 3.159, as revised to implement the VCAA, and advised the 
veteran of the text of the regulation at 38 C.F.R. § 3.400, 
governing assignment of effective dates for compensation 
awards.  
 
The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
More than a year has elapsed since the RO most recently 
advised the claimant of the provisions of the VCAA, in the 
May 2003 SOC, issued in June 2003, including advising the 
veteran of the period allowed for submission of evidence.  
The Board may complete appellate review.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 
2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In particular, he has been 
afforded opportunities to submit or identify evidence during 
the pendency of the original claim for service connection and 
the 


downstream issue now before the Board, and he has been 
advised of his rights and responsibilities.  The Board 
further notes that the veteran has indicated he has no 
additional evidence as to the severity of his bilateral pes 
planus prior to the February 2003 claim, and bases his 
contention that he is entitled to an earlier effective date 
for the increase in the initial evaluation for that 
disability solely on the fact that, subjectively, the 
disability due to flat feet has, in his opinion, remained 
essentially unchanged for many years.  

The Board also notes that the evidence reflects several 
discussions with the veteran regarding his representation, 
which was complicated by a change of representation as to 
some claims and the prior Remand of other claims, which 
resulted in different representation for some claims than for 
other claims.  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification must be provided.  

In this case, the veteran was provided with notice of the 
enactment of the VCAA and the provisions of the VCAA in 
connection with the February 2003 claim for an increased 
rating in March 2003, prior to the increase in the disability 
evaluation to 30 percent and the assignment of the effective 
date for that increased evaluation.   

The notifications clearly advised the appellant to identify 
or submit any relevant evidence, and the content of the 
notices provided fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and 


evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  

As the Board has noted above, the appellant has been 
afforded opportunities to submit additional evidence.  
The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

Because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error, if, in 
fact, as noted above, such requirements apply to the 
"downstream" issue in this case. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for an earlier effective date for an increased evaluation may 
proceed, consistent with the VCAA.  The record demonstrates 
that remand for further action in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the effective 
date claim at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to the claim on 
the merits.  



Claim for an earlier effective date for 30 percent evaluation 
for pes planus

Factual background 

Service medical records disclose that, at the time of the 
veteran's examination for induction, conducted in September 
1968, pes planus, moderate, was noted.  The service medical 
records are devoid of evidence of treatment of pes planus.  
The report of service separation examination conducted in 
December 1970 is devoid of any notation regarding pes planus.

Private clinical records dated in September 1986 reflect that 
the veteran complained of aching, pain, and discomfort in 
both feet, worse on the left than on the right.  The veteran 
had a relatively high arch when he was seated, but when he 
stood, his arch would collapse to some extent.  However, he 
still had good functional position.  There was good subtalar 
and tarsal-metatarsal joint motion.  There was "a little" 
hypertrophic spurring at the talonavicular joint.  Use of 
longitudinal arch supports was recommended.

Private clinical records dated from June 1997 through January 
1999 are devoid of evidence of complaints of foot pain or 
diagnosis or treatment of pes planus.

A February 1999 private treatment record from the Mid 
Nebraska Foot Clinic reflects that the veteran complained of 
painful arches with standing all day.  He stated that the 
problems first begin in Vietnam but nothing was done.  His 
feet hurt on arising and after walking for some time at work.  
Examination revealed a flexible flatfoot foot type with a 
gross forefoot varus.  There was significant subtalar and 
midtarsal joint pronation.  There was pain in the arch region 
bilaterally with standing and deep pressure.  The examiner 
concluded that the veteran had plantar fasciitis and 
pronation of the subtalar joint and mid tarsal joints.

A February 1999 private treatment record from Orthopedic 
Specialists of Nebraska reflects that the veteran complained 
of bilateral foot pain and discomfort.  He reported that 
standing for any period of time caused his feet to ache and 
be sore.  


The examiner stated that the veteran had a nicely balanced 
heel, a "little bit" of pes planus as he walked, and he had 
good subtalar motion and good tarsal metatarsal motion.  No 
arthritic changes were seen in the feet on radiologic 
examination.  The examiner diagnosed hypermobile pes planus 
which was uncomfortable.  The examiner recommended 
longitudinal arch supports.

A February 2000 private treatment record reflects that the 
veteran complained that his left foot was persistently 
painful beginning during his service.  The provider discussed 
the veteran's complaints and his activities while in service.  
Flexible flatfoot was the assigned diagnosis.  The examiner 
concluded that his complaints of pain had been continuous 
since service.

A June 2000 private treatment note reflects that the veteran 
continued to complain of painful feet and arches with 
standing and prolonged ambulation.  The provider concluded 
that the veteran's infantry service in Vietnam aggravated his 
pes planus.

An April 2001 private treatment note reflects that the 
veteran had pain after being on his feet for more than about 
two hours, even with use of orthotics.

VA examination was scheduled in June 2001.  The veteran did 
not report for that examination.  In a March 2002 letter to 
the veteran, through his attorney, the RO advised the veteran 
that, in the absence of evidence expected from the scheduled 
VA examination for which the veteran failed to report, the 
clinical opinions of record as to whether pes planus was 
aggravated in service could not be reconciled.

The RO granted the veteran's claim for service connection for 
bilateral flat feet in July 2002.  

In December 2002, the veteran's attorney submitted 
correspondence which requested Board review of the claim for 
service connection for pes planus.  The Board notes that the 
attorney did not allege that the veteran submitted any 
communication disagreeing with any aspect of the July 2002 
grant of service 


connection for bilateral flat feet or July 2002 assignment of 
an initial evaluation for that disability.  

A January 2003 VA outpatient treatment note reflects that the 
veteran continued to complain of painful feet bilaterally, 
mostly in the arch.  The pain was along the medial plantar 
fascial band and the ball of each foot.  The veteran had a 
very high instep and a flexible, pronated foot type.  Severe 
pes cavus deformity with pronation and severe flexibility was 
the assigned diagnosis.  Sole support orthotics were 
recommended.

By a communication received on February 28, 2003, the veteran 
contended that the severity of his disability due to service-
connected flat feet had increased.  On VA examination 
conducted in March 2003, the veteran reported that he 
currently had constant foot pain.  He described this pain as 
a 5 on a scale of 1 to 10, with stiffness and lack of 
endurance.  He stated that these symptoms occurred during 
rest, during standing, and during walking.  Walking more than 
100 yards caused additional discomfort, but he could walk up 
to one-quarter mile without significant discomfort with use 
of his recently-obtained orthotics.  

The March 2003 VA examination disclosed that range of motion 
of both feet included dorsiflexion from zero to 20 degrees, 
plantar flexion from zero to 45 degrees, eversion from zero 
to 20 degrees, and inversion from zero to 30 degrees.  The 
veteran reported that he stopped loading trucks, decreased 
his exercise, decreased his running, stopped polka dancing, 
stopped hiking, stopped camping, and discontinued his hobby, 
furniture building, because it required him to stand on hard 
concrete.  There was point tenderness to the forefoot with 
manipulation as well as tenderness along the medial plantar 
fascial band.  The examiner described the veteran's foot 
disorder as a severe pes cavus with a very high instep.  The 
examiner assigned a diagnosis of severe pes cavus deformity, 
with pronation and severe flexibility, and episodes of left 
ankle sprain secondary to that foot disorder.  



Applicable law and regulations

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance (where the 
reopening is not due to new service medical records), or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2004) (emphasis added). 

The effective date may also be the earliest date as of which 
it is "factually ascertainable" that an increase in 
disability had occurred if the claim is received within one 
year from the date of the increase.  38 C.F.R. § 3.400(o)(2).  
Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  Further, VA or uniformed services medical records may 
form the basis of an informal claim for increased benefits 
where a formal claim of service connection has already been 
allowed.  38 C.F.R. § 3.157.

Bilateral flatfoot that is mild with symptoms relieved by a 
built-up shoe or arch support warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  A 
10 percent rating requires moderate flatfoot with the weight-
bearing line being over or medial to the great toe, inward 
bowing of the tendo achilles, and pain on manipulation and 
use of the feet.  Severe bilateral flatfoot warrants a 30 
percent rating where there is objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  Id.

Pronounced pes planus, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 50 percent rating if the impairment is bilateral.
 


Analysis

The Board agrees with the RO's determination that the March 
2003 VA examination report reflected symptomatology which 
supported a 30 percent evaluation for pes planus.  Although 
it is not clear how the RO weighed the extent of aggravation 
compared to the extent of the disorder prior to service, the 
Board does not disagree with assignment of a 30 percent 
evaluation.

However, the Board notes that the report of the March 2003 VA 
examination is consistent with the January 2003 VA outpatient 
treatment report.  Although the provider who treated the 
veteran in January 2003 stated that there were no unusual or 
abnormal callosities, the provider's conclusions were 
consistent with the March 2003 VA examiner's conclusion that 
the veteran's diagnosis was pes cavus, severe, with pronation 
and severe flexibility.  For purposes of information only, 
and without reliance thereon, the Board notes that pes cavus 
is defined as exaggerated height of the longitudinal arch, 
present from birth or appearing later because of contractures 
or disturbed balance of the muscles.  Dorland's Illustrated 
Medical Dictionary 1267 (27th ed. 1988).

The VA clinical record of January 16, 2003 specifically 
states that the veteran had a "very high" instep, "very 
flexible, pronated" feet, and assigned a diagnosis of severe 
pes cavus with pronation and severe flexibility.  This 
medical description meets, or at least approximates, the 
criteria for a 30 percent evaluation, which requires evidence 
of "severe" pes planus, as of January 16, 2003.  When a 
veteran has been awarded service connection for a disability, 
VA clinical records of treatment of that disability may be 
accepted as an informal claim for increase, or as evidence of 
an increase in disability in the year prior to a claim for 
increase.  The Board finds that the January 16, 2003 VA 
treatment note provides factually ascertainable evidence of 
an increase in disability prior to the February 2003 claim 
for an increase.  As such, January 16, 2003 is the 
appropriate effective date for the assignment of a 30 percent 
evaluation for pes planus.

However, no earlier date for an increased, 30 percent 
evaluation for the veteran's service-connected pes planus may 
be assigned, since there are no VA clinical records prior to 
January 16, 2003, and the most recent private clinical 
records prior to the January 16, 2003 VA examination do not 
reflect the same level of severity.  

Alternatively, the Board notes that it is possible that the 
veteran's February 2003 statement that he was entitled to an 
increased evaluation for service-connected bilateral pes 
planus may be considered a disagreement with the initial 
evaluation assigned for disability due to flat feet, since 
service connection for pes planus had been granted by a July 
2002 rating decision.  When the veteran's February 2003 
statement was received, the one-year period allowed for 
disagreement following that rating decision had not yet 
expired.  38 U.S.C.A. § 7105.  

If the veteran's February 2003 communication is interpreted 
as a notice of disagreement with the July 2002 rating 
decision, then consideration of an initial rating which 
assigns "separate [staged] ratings . . . for separate periods 
of time based on facts found" is in order.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Applying these provisions, the evidence establishes that the 
veteran is entitled to an increase in the initial evaluation 
from 10 percent to 30 percent effective January 16, 2003, the 
date on which it became factually ascertainable that the 
veteran met the criteria for a 30 percent evaluation for pes 
planus.  Although the evidence establishes that the veteran 
is entitled to a staged rating, since there is evidence of 
differing severity at different times during the initial 
evaluation period, no evidence of record establishes such 
symptomatology prior to January 16, 2003.  Thus, January 16, 
2003 is the earliest date on which entitlement to the 30 
percent staged rating may be assigned.  The evidence 
establishes that the veteran is not entitled to an initial 
evaluation in excess of 10 percent prior to January 16, 2003.  
Moreover, there is no evidence that the veteran is entitled 
to an evaluation in excess of 30 percent at any time during 
the initial evaluation period.

Under this analysis, all treatment records must be reviewed.  
Review of treatment records prior to January 2003 discloses 
that no treatment record prior to January 2003 shows more 
severe symptomatology than the February 1999 treatment 
record.  The February 1999 record is the record most 
favorable to the veteran prior to January 2003.  

At the time of the February 1999 treatment note, the veteran 
reported that his feet were painful on arising, and after 
walking "for some time" at work, and reported that his 
arches were painful with standing "all day."  These 
subjective complaints are consistent with a criteria for a 10 
percent evaluation, which requires evidence of pain on use, 
but do not establish that the criteria for a 30 percent 
evaluation, pain on use accentuated, were met.  

The 1999 private treatment records do not describe inward 
bowing of the tendo achilles, characteristic callosities, or 
swelling, so as to meet additional criteria for a 10 percent 
evaluation or to meet the criteria for a 30 percent 
evaluation.  The examiner stated that there was 
"significant" subtalar and midtarsal pronation.  The Board 
does not find that this description meets the criteria for 
"marked" deformity, but, rather, is more consistent with 
the criterion for a 10 percent evaluation of weight-bearing 
line over or medial to the great toe.  

The February 1999 treatment note also reflects that 
longitudinal arch supports were recommended.  This notation 
suggests that the veteran was not using arch supports, or, at 
the least, not wearing longitudinal arch supports, prior to 
this examination.  Since the criteria for the 10 percent and 
30 percent evaluations for pes planus contemplate that the 
claimant has foot pain despite use of built-up shoes or arch 
supports, the February 1999 evidence is against an evaluation 
in excess of 10 percent.  

While an April 2001 private treatment record reflects that 
the veteran reported pain after being on his feet for more 
than two hours, even with use of orthotics, this treatment 
note does not disclose any other symptomatology, and does not 
include a medical description of the veteran's disability due 
to pes planus as severe.  The Board finds that pain on 
standing for more than two hours is consistent with a 10 
percent evaluation, and does not meet the criteria for severe 
bilateral flatfoot, and does not represent accentuated pain 
on use.  Thus, the preponderance of the evidence establishes 
that the veteran did not meet the criteria for an initial 
evaluation in excess of 10 percent prior to January 16, 2003.

The Board further notes that, if the veteran's February 2003 
communication is interpreted as a disagreement with the 
assigned initial evaluation, then consideration of whether 
the veteran is entitled to an initial evaluation in excess of 
30 percent is also required.  The evidence establishes that 
the veteran does not meet the criteria for an evaluation in 
excess of 30 percent.  The criteria for a 50 percent 
evaluation contemplate that there is pronounced pes planus, 
with marked pronation and extreme tenderness of the plantar 
surfaces of the feet.  

The veteran has reported that he is able to walk up to two 
hours, with his orthopedic appliances, without increased 
pain.  This report by the veteran is not consistent with 
"extreme" tenderness of the plantar surfaces.  This report 
by the veteran also reflects that the veteran's symptoms are 
improved by orthopedic shoes or appliances, a finding which 
is not consistent with the criteria for a 50 percent 
evaluation.  There is no evidence that the veteran has marked 
inward displacement of the tendo achillis or has severe spasm 
of the tendo achillis on manipulation.  The absence of such 
evidence is not consistent with an initial evaluation in 
excess of 30 percent in this case.  

The evidence which favors an evaluation in excess of 10 
percent prior to January 16, 2003, or to an evaluation in 
excess of 30 percent from that date, is not of sufficient 
weight to place the evidence in equipoise to warrant a 
favorable decision, and the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable to 
warrant an increased initial evaluation in excess of 10 
percent prior to January 16, 2003, or in excess of 30 percent 
after that date.  

The Board has considered whether interpretation of the 
veteran's February 2003 communication as a disagreement with 
the July 2002 rating decision would result in a more 
favorable determination.  However, as the record establishes 
that the veteran did not meet the criteria for a 30 percent 
evaluation prior to January 16, 2003, and the evidence of 
record as a whole establishes that the did not meet the 
criteria for an evaluation in excess of 30 percent at any 
time, the veteran is not prejudiced by a determination that 
the February 2003 communication raised a new claim for an 
increased evaluation rather than a disagreement with an 
initial evaluation assigned following an original grant of 
service connection.


ORDER

An effective date of January 16, 2003, but no earlier, is 
granted for an increase from 10 percent to 30 percent in the 
disability evaluation assigned for service-connected 
bilateral pes planus; the appeal is granted to this extent 
only.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


